Citation Nr: 1606784	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently lies with the RO in Winston-Salem, North Carolina.

This claim was last before the Board in October 2014 at which time the Board found that the issue of entitlement to a TDIU had been raised by the record on a derivative basis as part of the Veteran's increased rating claim for a right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At that time the Board remanded the claim so that proper notice could be provided and the issue could be adjudicated by the RO.  The case is now returned for appellate review.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a January 2015 letter advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The claim was readjudicated in February 2015.  The letter also provided the Veteran with information concerning evaluation and effective dates that could be assigned, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements from the Veteran.  Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.

An August 2011 VA examination was provided, which addressed the Veteran's occupational impairment in relationship to his right knee disability.  A VA examination was not provided in conjunction with the Veteran's derivative TDIU claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2015).   In the present case, as discussed below, while the issue has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), there is no evidence showing that the Veteran has been rendered unemployable as a result of his service-connected disabilities.  As such, VA is not required to provide him with a VA examination in conjunction with his claim.

As stated in the Introduction, the claim was last remanded in October 2014.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the Veteran was sent compliant VCAA notice in January 2015 letter.   That letter asked the Veteran to fully complete the enclosed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advised that Veteran that he could submit other evidence in support of his claim.  The Veteran did not complete the VA Form 21-8940 and subsequently indicated that he has no other information or evidence to provide to support his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in February 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Additionally, the undersigned inquired about the effect that the Veteran's right knee disability had on his employment.  Moreover, in a subsequent remand, the undersigned gave the Veteran the opportunity to submit additional evidence in support of his claim.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Veteran is currently service-connected for the following disabilities: (i) status post right knee arthroscopy with degenerative joint disease, rated as 40 percent disabling; (ii) tinnitus, rated as 10 percent disabling; (iii) lumbar spine degenerative disc disease, rated as 10 percent disabling; (iv) right hip degenerative arthritis, rated as 10 percent disabling; (v) left knee degenerative arthritis, rated as 10 percent disabling; (vi) bilateral pes planus, rated as noncompensable; (vii) left ear hearing loss, rated as noncompensable; (viii) laceration left thumb, rated as noncompensable; and (ix) and status post fracture ankle, rated as noncompensable.  These disabilities combine to a 60 percent rating.  As noted above, for the purpose of a TDIU analysis, disabilities resulting from common etiology are to be treated as one disability.  See 38 C.F.R. § 4.16(a)(1).  The Board notes that the Veteran's lumbar spine, right hip, and left knee disabilities are all secondary to his right knee disability.  Thus, after consideration of the bilateral factor, the Veteran's combined disability rating for these disabilities is 60 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2014).  Treating the Veteran's disabilities of his right knee, lumbar spine, right hip, and left knee as one disability, the Veteran has at least one disability ratable at 60 percent or more, and he thus meets the schedular requirements for a TDIU.

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

For a veteran to prevail on his claim for TDIU, the record must reflect that the Veteran is precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  Substantially gainful employment is work which is more than marginal, which permits the individual to earn a "living wage."  38 C.F.R. § 4.16(b) (2013); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.
Here, as noted by the Board in its October 2014 remand, there is evidence that the Veteran's service-connected disabilities have some impact on his occupational functioning.  The August 2011 VA examiner indicated that the Veteran's right knee disability impacted his ability to work in that it caused him to miss two weeks from work in the past year.  Similarly, the August 2011 VA examiner indicated that the Veteran's low back disability caused him to miss some work due to pain.  

A February 2012 VA surgical orthopedic note indicates that the Veteran "has been trying to work as a sheriff's deputy, and he is having difficulty doing his responsibilities in that particular field even though he says he has never lost a man.  He can still run, jump, etc.; but he has significant pain."  

During the February 2014 hearing, the Veteran testified that his service-connected disabilities impact his ability to do certain hobbies, such as hunting, hiking, and playing horseshoes.  Additionally, the Veteran noted that he experiences pain in his knees due to his job as a sheriff's deputy in a school.  

An August 2014 VA treatment note shows that the Veteran is currently a deputy sheriff and that he can "run and bike."

The evidence shows that while the Veteran's service-connected disabilities result in some functional impact, he has been employed as a sheriff's deputy throughout the pendency of this appeal.  The Veteran has not provided evidence that he lost his job as a sheriff's deputy, or that his occupation is no longer substantially gainful.  Indeed, although the AOJ sent him a VA Form 21-8940 to complete and return in support of his claim for TDIU, the Veteran has not returned the form or otherwise provided the requested information.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, it is the Veteran's responsibility to present and support a claim for benefits.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009). 

The Board finds that the Veteran's actual employment in a substantially gainful occupation is prima facie evidence of employability.  See Faust v. West, 13 Vet. App. 342 (2000) (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1) ).  The Board acknowledges the medical and lay evidence that the Veteran's service-connected disabilities impact his occupational functioning, particularly due to pain.  However, to the extent there is a negative impact, it has not precluded the Veteran from maintaining his employment.  Moreover, insofar as the Veteran's service-connected disabilities have an effect on his occupational functioning, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  

Without evidence to substantiate that the Veteran is currently unemployed, or that the Veteran's current employment is not substantially gainful, the Board finds that the criteria for TDIU are not met in this case.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


